         Case 4:19-cv-01453-HSG Document 54 Filed 11/10/20 Page 1 of 2



 1    DAVID YEREMIAN & ASSOCIATES, INC.
      David Yeremian (SBN 226337)
 2    David@yeremianlaw.com
      Roman Shkodnik (SBN 285152)
 3    Roman@yeremianlaw.com
      535 N. Brand Blvd., Suite 705
 4    Glendale, California 91203
      Telephone: (818) 230-8380
 5    Facsimile: (818) 230-0308

 6    UNITED EMPLOYEES LAW GROUP, PC
      Walter Haines (SBN 71075)
 7    whaines@uelg.com
      5500 Bolsa Ave., Suite 201
 8    Huntington Beach, CA 92649
      Telephone: (310) 652-2242
 9
      Attorneys for Plaintiff Jose Franco,
10    on behalf of himself and all others similarly situated

11
12                                    UNITED STATES DISTRICT COURT

13                               NORTHERN DISTRICT OF CALIFORNIA

14    In re E-3 Systems Litigation.                     Case No.: 4:19-cv-01453-HSG

15
                                                        ORDER
16
                                                        Judge:        Hon. Haywood S. Gilliam, Jr
17                                                      Courtroom.:   2
18                                                      Complaint Filed: February 14, 2019
19
220
21
22
23
24
25
26
27
28


                                               ORDER
         Case 4:19-cv-01453-HSG Document 54 Filed 11/10/20 Page 2 of 2



 1                                          ORDER

 2           Pursuant to the above Stipulation and good cause appearing, it is hereby ordered as

 3    follows:
 4           Upon considering the Joint Stipulation submitted by the Parties, and good cause appearing
 5    therefor, the Court hereby orders as follows:
 6           (1)     All dates and deadlines for class certification briefing schedule shall be
 7                   VACATED.
 8           IT IS SO ORERED:

 9
      Dated: 11/10/2020                               ___________________________________
10                                                          Hon. Haywood S. Gilliam, Jr
                                                            Judge of the U.S. District Court
11
12
13
14
15
16
17
18
19
220
21
22
23
24
25
26
27
28
                                                         1

                                              ORDER
